Title: From George Washington to the Board of War, 9 May 1778
From: Washington, George
To: Board of War


                    
                        Gentlemen
                        Head Quarters [Valley Forge] 9th May 1778.
                    
                    I have received your favor of the 6th instant inclosing a copy of a letter from you to Capt. Wm Scull and a Resolution of Congress of the 13th April the employment proposed for Capt. Scull will prevent his completing the Survey which I had directed him to make—and so far interfere with my views—but as he is in the neighborhood of the country which you intend to have surveyed, and the instructions have been already transmitted to him, I have not the least objection to his proceeding in consequence of them.
                    There are at present but two Engineers in camp besides General du portail, and they are fully employed in constructing the necessary works of defence so that I have no prospect of being able to furnish a geographical engineer until Mr Erskine who is at the head of that department and has been ordered on to camp, shall arrive whichever of his assistants shall be thought properly qualified, will attend the orders of the board.
                    The Copies of the German Translation of a Resolution of Congress addressed to foreign officers and soldiers in british pay, are come to hand. I have the honor to be Gentn Your most obedt Servt.
                